McKinney, J.:
This was an action brought before a justice of the peace by a widow upon a debt due to her husband, and assigned to her by commissioners appointed by the county court to lay off a years support. The assignment vested the widow with a legal right to sue, and suit was properly brought by her in her own name. The assignment to the widow cannot be questioned by the debtor. The county courtis upon this subject a court of exclusive jurisdiction, and its action will be presumed to be correct. (1)

 As to the presumption in favor of the jurisdiction of the County Court, see Brien v. Hart, 6 Humph. 131; Campbell v. McIrwin & Lusk, 4 Hayw. 60; Gwin v. Vanzant, 7 Yerg. 143; King v. Vaughn, 8 Yerg. 59; Townsend v. Townsend, 4 Cold. 70; Mankin v. The State, 2 Swan, 206.